UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7811


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHARLES JEROME ADAMS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.       Patrick Michael Duffy, Senior
District Judge. (1:91-cr-00291-PMD-2)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles   Jerome      Adams       appeals    the    district      court’s    order

denying his 18 U.S.C. § 3582 (2012) motion for a reduction of

his    sentence.        We    have       reviewed    the     record      and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district        court.         United        States    v.     Adams,      No.

1:91-cr-00291-PMD-2 (D.S.C. Oct. 27, 2015).                         We dispense with

oral    argument   because         the    facts     and    legal    contentions        are

adequately    presented       in    the    materials       before    this      court   and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2